 1   JOSEPHINE M. GERRARD (CBN 303221)
     GERRARD LAW OFFICES
 2
     1791 SOLANO AVENUE, SUITE F01
 3   BERKELEY, CALIFORNIA 94707
     TEL: (510) 838-0529
 4   FAX: (510) 280-1635
     JO@GERRARDLAWOFFICES.COM
 5   ATTORNEY FOR PLAINTIFF
 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   GAIL WILSON Plaintiff,                             No. 2:17-cv-01976-DB

11   v.                                                 AMENDED JOINT STIPULATION AND
                                                        ORDER FOR AWARD OF ATTORNEY’S
12   NANCY A. BERRYHILL,                                FEES PURSUANT TO EQUAL ACCESS
13
     Acting Commissioner of Social Security,            TO JUSTICE ACT
                                                        (28 U.S.C. § 2412(d))
14
                    Defendant

15

16
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
17
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in the
18
     amount of six thousand five hundred dollars ($6,500.00) under the Equal Access to Justice Act
19

20   (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents

21   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with
22   this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
23
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
24
     the matter of Plaintiff’s assignment of EAJA fees to Josephine M. Gerrard. Pursuant to Astrue
25
     v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the
26

27   assignment will depend on whether the fees are subject to any offset allowed under the United

28
 1   States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
 2
     the government will determine whether they are subject to any offset.
 3
            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 4
     that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
 5

 6
     expenses and costs to be made directly to Josephine M. Gerrard, pursuant to the assignment

 7   executed by Plaintiff. Any payments made shall be delivered to Josephine M. Gerrard.

 8          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 9
     attorney fees, and does not constitute an admission of liability on the part of Defendant under
10
     the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from,
11
     and bar to, any and all claims that Plaintiff and/or Josephine M. Gerrard, including her firm,
12

13   Gerrard Law Offices, may have relating to EAJA attorney fees in connection with this action.

14          This award is without prejudice to the rights of Josephine M. Gerrard or Gerrard Law
15   Offices to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
16
     savings clause provisions of the EAJA.
17
     Dated:         March 4, 2019
18
                                                       /s/ Josephine M. Gerrard
19                                                     JOSEPHINE M. GERRARD
20
                                                       Attorney for Plaintiff

21                                                    /s/ Sundeep Patel (by email)
                                                      SUNDEEP PATEL
22                                                    Attorney for Defendant
23

24

25

26

27

28
 1                                                 ORDER
 2
            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3

 4   Dated: March 6, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     DLB:6
23   DB\orders\orders.soc sec\wilson1976.stip.eaja.ord

24

25

26

27

28
